107 S.E.2d 926 (1959)
250 N.C. 96
James H. NANCE
v.
Kenneth J. LONG and Judith P. Long.
No. 384.
Supreme Court of North Carolina.
April 8, 1959.
Robert M. Bryant, Winston-Salem, for plaintiff, appellant.
Buford T. Henderson, Winston-Salem, for defendants, appellees.
PER CURIAM.
Plaintiff makes two assignments of error: (1) that the charge of the court upon a phase of the evidence does not comply with the requirements of G.S. § 1-180, and (2) that the court erred in denying plaintiff's motion to set the verdict aside as being contrary to the weight of the evidence. This was a case for the jury, and the court submitted it upon proper issues. When the charge of the court is considered contextually as a whole, as we are required to do, it is clear that the learned Judge declared and explained the law arising on all phases of the evidence. Yadkin Valley Motor Co. v. Home Ins. Co., 220 N.C. 168, 16 S.E.2d 847. The refusal to set aside the verdict as being contrary to the weight of the evidence was a matter within the discretion of the court and no appeal lies therefrom. Roberts v. Hill, 240 N.C. 373, 82 S.E.2d 373.
No error.